DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 10, 2020 has been entered.
Applicants' arguments, filed December 10, 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Status
Claims 17-21, 23, 30, and 32 are under current examination. Claims 24-26, 28-29 and 31 are remain withdrawn from further consideration.


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20-21 and 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. 
Claim 20 recites “modified plant gums”, “modified gelatin”, “modified pectins”, and “modified plant proteins”. The term "modified" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, it is unclear to what extent modification to the recited compounds is permitted. 
Claim 21 recites “gelatin, modified starch or plant gum”. It is unclear whether the term modified is applied to “plant gum” or not. 
Claim 32 recites “essentially consists of”. This phrase is unclear with regard to what is included and not included. For the purposes of applying prior art, it will be treated synonymously with “consisting essentially of”, which is treated as “comprising” absent a clear indication in the specification or claims of what the basic and novel characteristics actually are. 




Indefiniteness Remarks 
	Applicants support the term “modified” by citing the specification statement “[i]n the coherent phase, the active compound preparation of the invention comprises at least one protective colloid, which is selected from hydrocolloids of plant and/or animal origin. These hydrocolloids may have been physically and/or chemically modified.” Specification at pp. 3, 13-15. Based on the context of the claim language and the specification, one of ordinary skill in the art would readily understand the scope of the term “modified” and the claim is not indefinite. As the remaining claims depend upon claim 17 either directly or indirectly, they are also not indefinite for at least the same reasons, and Applicants respectfully request withdrawal of the present rejection.
Examiner disagrees. The term modified is used in regard to many components with no direction into how each component is modified. Modified is a very broad term which may include substantial deviations from the base component. Without any direction, the recited claim language remains unclear as to which modifications are permitted and which are not. 


Claim Rejections - 35 USC § 102 - Anticipation
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-21, 23, 30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kowalski (EP 0 807 431 – provided as cite BE in IDS dated 9/21/2018). 
	Kowalski teaches a carotenoid powder composition comprising a carotenoid suspension in a protective colloid (Abstract). In one embodiment, the protective colloid is gelatin, the carotenoid is beta-carotene and the antioxidant is ascorbyl palmitate and α-tocopherol (Example 1). 50 g of ascorbyl palmitate are added to the gelatin solution and mixed to ensure uniform distribution [0040]. The oil phase (ascorbyl palmitate) forms particles (i.e. oil based multiparticulates) which become embedded the aqueous gelatin solution upon mixing. Then β-carotene (BC) crystals (multiparticulates) were slowly added to the mixture [0040]. Thus, two separate phases were separately embedded in multiparticulate form.  It is noted that the claims take the form of a product-by-process as evidenced by the language “comprising two separate phases embedded, separate from each other and in multiparticulate form into a third coherent, active compound-free and antioxidant-free phase”. As such, the claim is not limited to the manipulations of the recited steps, but only the structure implied by the steps. Here, no structure is explicitly recited. Thus, all claims currently under examination are interpreted as being anticipated by Kowalski. 


Anticipation Remarks 
	Applicants argue that the phases of Kowalski are not spatially separate as instantly claimed. In Kowalski, the antioxidant and drug compound are either dissolved together in the same solvent or are melted together leading to a system shown in figure 1B, which is different from Figure 1A which requires special separation between the distinct multiparticulates. The disclosure of Kowalski fails to teach at least three phase preparation because the components of Kowalski are not combined in the same was as recited in the instant claims. Applicants submit the rejection should be withdrawn. 
	Examiner disagrees. The instant claims are drawn to a product-by-process. Examiner has cited a product that is made by a process that meets the instant claims. The instant claims are much broader than the figure 1A because (1) the claims do not require spatial separation between multiparticulate components, (2) the instant claims do not require that the separate multiparticulates are different from one another, and (3) the instant claims take the form of a product-by-process. Based on (2), the instant claims encompass not only inventive example 1A, but non-inventive example 1B (i.e. Kowalski). For these reasons, Applicants argument is unpersuasive. 


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-19, 23, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Luddecke (U.S. 5,895,659).
Luddecke teaches providing finely dispersed carotenoid or retinoid suspensions to dispense with a protective colloid (col. 2, lines 11-14). The suspension may also contain and antioxidant selected from α-tocopherol, t-butylhydroxytoluene, t-butylhydroxyanisole or ethoxyquin (col. 5, lines 28-39). The antioxidant may be added to the finished suspension (col.5, line 31). Luddecke teaches that a protective colloid may be included in the composition (col.2, lines 11-14), (col.4, lines 26-37).
Given that Luddecke the, it would have been prima facie obvious for a person . 

Claims 17-21, 23, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Luddecke (U.S. 5,895,659) in view of Davis (Protective Colloid Action of Gelatin, 1957). 
Luddecke teaches it is an object of the present invention to provide finely dispersed carotenoid and retinoid suspensions in which it is possible to dispense with a protective colloid (col. 2, lines 11-14). The suspension may also contain and antioxidant selected from α-tocopherol, t-butylhydroxytoluene, t-butylhydroxyanisole or ethoxyquin (col. 5, lines 28-39). Luddecke teaches that a protective colloid may be included in the composition (col.2, lines 11-14), (col.4, lines 26-37).
Davis teaches that gelatin is a protective colloid. 
It would have been prima facie obvious for a person having ordinary skill in the art to choose from among the components taught by Luddecke to arrive at the instant claims. See MPEP 2143(I)(A). One having ordinary skill in the art of making pharmaceutical dosage forms is that of the MD or Ph.D. and would find it prima facie obvious to choose gelatin as the protective colloid based on the teaching of Davis. 



Obviousness Remarks 
Applicants argue that Luddecke does not provide rationale as to why to select gelatin as the protective colloid. Applicants state that mere disclosure of the compound is inadequate for its selection. Applicants state that Examiner must identify a teaching or suggestion that would motivate a skilled artisan to select gelatin or withdrawn the rejection.
Examiner notes that gelatin is a suitable component to meet claims 20 and 21, the other claims do not require gelatin as the coherent phase does not require gelatin or even a protective colloid, generally. Nonetheless, Luddecke teaches that a protective colloid may be included in the composition (col.2, lines 11-14), (col.4, lines 26-37). One of ordinary skill in the art would understand that protective colloids include gelatin based, at least, on the teachings of Davis. 

Applicants argue that the phases of Luddecke are not spatially separate as instantly claimed, so the rejection should be withdrawn. 
The instant claims do not require that the phases be spatially separate from one another. The instant claims also do not require the multiparticulates be different in composition from one another. Thus, it appears Applicants are arguing limitations which are not presently claimed. For example, where each of the multiparticulate phases contains both a retinoid and an antioxidant, as in the examples of Luddecke, the particles are separate from each other and thus meet the instant claims even though each of the particles contain the same components. The pending obviousness rejections contain both solid particulates comprising carotenoids and antioxidants as 

Applicants argue that the claimed composition exhibits increased shelf life compared to a joint addition of the premix, active and antioxidant and compared to the first active compound and then subsequently the antioxidant and aqueous phase. 
Applicants appear to be arguing for secondary considerations, but it does not appear that Applicants have met their burden. MPEP 716. The instant specification may evidence some beneficial properties, but the comparative data is not clear regarding unexpectedness based on the prior art. Further, the data is not commensurate in scope with the instant claims.  For these reasons, the obviousness rejection is maintained. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claim 17-23, 30 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 4,929,774.  Although the claims at issue are not identical, they are not patentably distinct from each other because one of skill in the art would have found it prima facie obvious to choose tocopherol as the antioxidant, carotenoid as the oxidation-sensitive compound and gelatin from the options recited. MPEP 2143(I)(A). 


Double Patenting Remarks 
Applicants submit that for the same reasons discussed above regarding obviousness, namely that the claims render obvious figure 1B rather than figure 1A of the present Application, the double patenting rejection should be withdrawn. 
Examiner disagrees. For the reasons discussed above regarding obviousness, the double patenting rejection is maintained. Specifically, because the instant claims do not require the particle phases to be different from one another, the instant claims encompass both inventive figure 1A and non-inventive figure 1B. 


Conclusion
	No claims are currently allowed.  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612